                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES                                 )
                                              ) CR 11-34
        V.                                    ) CV 19-147
                                              )
GREGORY GARRETT BROWN                         )

                                   MEMORANDUM ORDER


        In 2013, Defendant was sentenced after pleading guilty to one Count of mailing

threatening communications in violation of 18 U.S.C. § 876(c). In 2017, he filed a Motion

pursuant to 28 U.S.C. § 2255, which was denied by Order dated April 12, 2018. Presently,

Defendant has filed another Motion to Vacate.

        Therein, Defendant asserts entitlement to relief based on “the peace and friendship treaty

of Morocco,” which Defendant characterizes as newly discovered evidence. The treaty is not

“newly discovered evidence” within the meaning of applicable law, and does not otherwise

afford grounds for relief. See, e.g., United States v. Stokes, No. 12-00566, 2013 U.S. Dist.

LEXIS 76001, at *7 (N.D. Ohio May 30, 2013); Void-El v. Cross, No. 10-7, 2010 U.S. Dist.

LEXIS 65758, at *8 (N.D.W. Va. June 30, 2010). Moreover, Section 2255 bars second or

successive petitions, absent certification by the Court of Appeals or other circumstances not at

issue here. 28 U.S.C. § 2255(h). Defendant has not obtained such certification.

        A Section 2255 petition must be dismissed sua sponte, without obtaining a responsive

pleading, "[i]f it plainly appears from the motion, any attached exhibits, and the record of prior

proceedings that the moving party is not entitled to relief." 28 U.S.C. § 2255, Rule 4. Dismissal

is appropriate in this case.




                                                 1
       To the extent that I am required to address a certificate of appealability, none shall issue.

Defendant has not made a substantial showing of the denial of a constitutional right. 28 U.S.C.§

2253(c)(2).

       AND NOW, this 30th day of May, 2019, IT IS SO ORDERED.

                                      BY THE COURT:



                                      ________________________________

                                      Donetta W. Ambrose

                                      Senior Judge, U.S. District Court




                                                 2
